



Amended and Restated
Employment Agreement
Spark Energy, Inc.


This Amended and Restated Employment Agreement (this “Agreement”) dated August
1, 2018 is between Jason Garrett (“Employee”) and Spark Energy, Inc. (the
“Company”). Capitalized terms that are not otherwise defined are defined in
Exhibit B to this Agreement. This Agreement amends and restates the Employee’s
original agreement dated April 15, 2015.
1.Employment. The Company will employ Employee in accordance with the terms and
conditions set forth in this Agreement and Exhibit A to this Agreement. During
the Term (as defined in Exhibit A to this Agreement), Employee will devote his
full business time, attention and best efforts to the business of the Company,
as may be requested by the Company’s Board of Directors (the “Board”). Employee
acknowledges and agrees that he owes the Company fiduciary duties, including
duties of loyalty and disclosure, and that the obligations described in this
Agreement are in addition to, and not in lieu of, the obligations owed to the
Company and its subsidiaries under common law.
2.    Termination of Employment.
(a)    Right to Terminate for Convenience. Either the Company or Employee shall
have the right to terminate the employment under this Agreement for convenience
at any time and for any reason, or no reason at all, upon written notice to the
other party. Such termination shall be effective immediately unless otherwise
agreed between the parties.
(b)    Company’s Right to Terminate Employee’s Employment for Cause. The Company
shall have the right to terminate Employee’s employment at any time for Cause.
(c)    Employee’s Right to Terminate for Good Reason. Employee shall have the
right to terminate Employee’s employment with the Company at any time for Good
Reason. Any assertion by Employee of a termination for Good Reason shall not be
effective unless all of the following conditions are satisfied: (i) the
condition giving rise to Employee’s termination of employment must have arisen
without Employee’s written consent; (ii) Employee must provide written notice to
the Board of the existence of such condition(s) within 30 days of the initial
existence of such condition(s); (iii) the condition(s) specified in such notice
must remain uncorrected for 30 days following the Board’s receipt of such
written notice; and (iv) the date of Employee’s termination of employment must
occur within 75 days after the initial existence of the condition(s) specified
in such notice.
(d)    Death or Disability. Upon the death or Disability of Employee, Employee’s
employment with Company shall terminate with no further obligation under this
Agreement of either party hereunder.
(e)    Effect of Termination.
(i)    If Employee’s employment is terminated by the Company for convenience
pursuant to Section 2(a) above, is terminated as a result of a non-renewal of
the Term of this Agreement by the Company pursuant to Exhibit A, or is
terminated by Employee for Good Reason pursuant to Section 2(c) above, and
Employee: (A) executes within 50 days following the date on which Employee’s
employment terminates, and does not revoke within the time provided by the
Company to do so, a release of all claims in a form reasonably acceptable to the
Company (the “Release”); and (B) abides by Employee’s continuing obligations
under Sections 3 and 4 of this Agreement, then the Company shall pay to Employee
any bonus earned for the calendar year prior to the year in which the
termination occurs but which is unpaid as of the date of termination (which
shall be paid to Employee on the same date as such bonus would have been paid
had Employee remained in employment) (the “Post-Termination Bonus Payment”) and
make severance payments to Employee in a total amount equal to: (X) 12 months’
worth of Employee’s Base Salary; plus (Y) an additional amount equal to the
target annual bonus for the Employee for the year in which Employee is
terminated prorated up to the date of termination for the number of days worked
during such calendar year and calculated based on relative achievement of key
performance targets as determined by the Compensation Committee of the Board in
its reasonable discretion (such total severance payments being referred to as
the “Severance Payment”). For the avoidance of doubt, a non-renewal of the Term
of this Agreement by Employee, a termination by reason of Employee’s death or
Disability, a termination by the Company for Cause a termination of employment
by Employee without Good Reason under Section 2(a) above, or a separation
qualifying under Section 2(f) below, shall not give rise to a right to the
Severance Payment or Post-Termination Bonus Payment under this subsection
2(e)(i).
(ii)    The Severance Payment will be paid in substantially equal monthly
installments in accordance with the Company’s normal payroll practices,
beginning on Company’s first pay date that is on or after the 60th day following
the date of termination of employment; provided, however, that the first
installment payment shall include all amounts that would otherwise have been
paid to Employee during the period beginning at termination and ending on the
first payment date (without interest) if no delay had been imposed. Any
Severance Payment is conditional upon Employee’s compliance with Sections 3 and
4. Each payment of a portion of the Severance Payment under this Agreement is
intended to be a series of separate payments and not as the entitlement to a
single payment for purposes of Section 409A.  For purposes of this Agreement,
references to Employee’s termination of employment shall mean, and be
interpreted in accordance with, Employee’s “separation from service” from the
Company within the meaning of Treasury Regulation § 1.409A-1(h)(1)(ii).
(iii)    Upon a termination of employment by Employee for Good Reason, by the
Company for convenience or non-renewal by the Company, then all outstanding
unvested long term incentive awards granted to the Employee during his
employment with the Company under the Long Term Incentive Plan, excluding any
CIC RSUs, shall become fully vested and exercisable for the remainder of their
full term in accordance with, and subject to, any applicable agreements and plan
documents as may be amended from time to time.
(iv)     Upon a Change in Control, the Employee shall retain all outstanding
long term incentive awards previously granted to Employee under the Long Term
Incentive Plan (excluding any CIC RSUs which vest in accordance with their
terms) subject to the existing vesting schedules, the terms of such awards and
the terms of the Long Term Incentive Plan and any terms of this Agreement which
might otherwise apply, provided that all such awards shall be modified by the
Compensation Committee in its discretion to reflect the consideration, whether
in shares of stock, other securities, cash or property that the Employee would
be entitled to receive had he vested into such awards immediately prior to the
Change in Control. Notwithstanding the foregoing, CIC RSUs shall vest in
accordance with their terms.
(v)    Any CIC RSUs held by Employee shall be null and void upon a termination
of Employee’s employment under this Section 2 unless they vest upon the
occurrence of a Change in Control in accordance with their terms.
(f)    Effect of Change in Control. In the event of a Change in Control in which
the Employee’s employment is terminated by the Company for convenience under
Section 2(a), for Good Reason under Section 2(c) or as a result of a non-renewal
of the Term of this Agreement by the Company pursuant to Exhibit A within that
window consisting of the period commencing 120 days prior to execution of a
definitive agreement for such Change in Control transaction and ending 365 days
after consummation or final closing of such transaction, provided Employee:
(A) executes within 50 days following the date on which Employee’s employment so
terminates under this Section 2(f), and does not revoke within the time provided
by the Company to do so, a Release; and (B) abides by Employee’s continuing
obligations under Sections 3 and 4 of this Agreement, then the Company shall pay
to Employee, and Employee shall be entitled to, the following, in lieu of any
Severance Payment under Section 2(e)(i) and (ii) above:
(i)    any bonus earned for the calendar year prior to the year in which the
termination occurs but which is unpaid as of the date of termination, which sum
shall be paid within 15 days following the date on which employment is
terminated; plus
(ii)    an amount equal to the target annual bonus for the Employee for the year
in which Employee is terminated prorated up to the date of termination for the
number of days worked during such calendar year and calculated based on relative
achievement of key performance targets as determined by the Compensation
Committee of the Board in its reasonable discretion, which sum shall be paid
within 15 days following the date on which employment is terminated; plus
(iii)    a lump sum payment equal to 1.0 times the sum of the Employee’s annual
Base Salary then in effect and the full target annual bonus for the year in
which the termination date occurs, which shall be paid within 15 days following
the date on which employment is terminated; plus
(iv)    If the Employee timely and properly elects health continuation coverage
under COBRA, for a period of 18 full months commencing on the first day of the
month after the month in which employment was terminated, the Company shall
reimburse the Employee for, or pay on Employee’s behalf, the monthly COBRA
premium paid by the Employee for himself and his dependents. Such reimbursement
shall be paid to the Employee no later than the date on which Employee timely
remits the premium payment. The Employee shall be eligible to receive such
reimbursement until the earliest of: (i) the completion of the eighteen-month
term set forth above; (ii) the date the Employee is no longer eligible to
receive COBRA continuation coverage; and (iii) the date on which the Employee
receives substantially similar coverage from another employer or other source.
The Company shall pay to the Employee, no later than the time taxes are required
to be paid by the Employee or withheld by the Company, an additional amount (the
"Gross-up Payment") equal to the sum of the withholding taxes payable by the
Executive, plus the amount necessary to put the Employee in the same after-tax
position (taking into account any and all applicable federal, state and local
income, employment, and other taxes (including the any income and employment
taxes imposed on the Gross-up Payment)) that he would have been in if the
Employee had not incurred any withholding tax liability in connection with the
COBRA payment.
(v)    For the avoidance of doubt, the provisions of subsection (e)(iii) and
(iv) of this Section 2 shall apply with respect to outstanding long term
incentive awards previously granted to the Employee.
3.    Confidentiality. The Company will provide Employee and give Employee
access to Confidential Information during the Term. Employee will hold all
Confidential Information in a fiduciary capacity for the benefit of the Company.
During the Term and at all times after termination of Employee’s employment
hereunder, Employee will: (a) not disclose any Confidential Information to any
person or entity other than in the proper performance of his duties during the
Term; (b) not use any Confidential Information except for the benefit of the
Company; and (c) take all such precautions as may be reasonably necessary to
prevent the disclosure to any third party of any of the Confidential
Information.
Upon termination of employment, Employee will surrender and deliver to the
Company all documents (including electronically stored information) and other
materials of any nature containing or pertaining to all Confidential Information
and any other Company property or property of its subsidiaries (including,
without limitation, any Company-issued computer, mobile device, credit card, or
other equipment or property), in Employee’s possession, custody and control and
Employee will not retain any such document or other materials or property.
Notwithstanding anything herein to the contrary, nothing in this Agreement shall
(i) prohibit the Employee from making reports of possible violations of federal
law or regulations to any governmental agency or entity in accordance with the
provisions of and the rules promulgated under Section 21F of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) or Section 806 of the
Sarbanes-Oxley Act of 2002, or of any other whistleblower protection provisions
of state or federal law or regulations or waive any right to monetary recovery
in connection therewith, or (ii) require notification or prior approval by the
Company of any reporting described in clause (i).
4.    Non-Competition and Non-Solicitation.
(a)    The Company shall provide Employee access to the Confidential Information
for use only during the Term, and Employee acknowledges and agrees that the
Company will be entrusting Employee, in Employee’s unique and special capacity,
with developing the goodwill of the Company and its subsidiaries, and in
consideration thereof and in consideration of the access to Confidential
Information and as a condition to the Company’s entry into this Agreement and
employment of Employee, and Employee’s receipt of equity-based compensation
pursuant to the Long-Term Incentive Plan as described in Exhibit A, Employee has
voluntarily agreed to the covenants set forth in this Section 4. Employee
further agrees and acknowledges that the limitations and restrictions set forth
herein, including geographical and temporal restrictions on certain competitive
activities, are reasonable in all respects and are material and substantial
parts of this Agreement intended and necessary to prevent unfair competition and
to protect the Company’s and its subsidiaries’ legitimate business interests,
including the protection of its Confidential Information and goodwill.
(b)    Employee agrees that, during the period that he is employed by the
Company or any of its subsidiaries and continuing through the date that is 12
months following the date that Employee is no longer employed by the Company or
any of its subsidiaries, Employee shall not, without the prior written approval
of the Company, directly or indirectly, for himself or on behalf of or in
conjunction with any other person or entity of whatever nature engage in any
Prohibited Activity.
(c)    During the Term and at all times following the termination of Employee’s
employment for whatever reason, Employee shall not (except to the extent
required by law) disparage, and shall cause the Employee’s affiliates not to
disparage, either orally or in writing, the Company or any of its subsidiaries
or affiliates, or any of their directors, officers, managers, agents,
representatives, stockholders, investors, partners, members, or employees, or
any of their respective businesses, products, services or practices. During the
Term and at all times following the termination of Employee’s employment for
whatever reason, the Company shall not (except to the extent required by law)
disparage, and shall cause the Company’s subsidiaries not to disparage, either
orally or in writing, the Employee.
(d)    Because of the difficulty of measuring economic losses to the Company as
a result of a breach of the foregoing covenants, and because of the immediate
and irreparable damage that would be caused to the Company for which it would
have no other adequate remedy, Employee agrees that the Company and its
subsidiaries shall be entitled to enforce the foregoing covenants, in the event
of a breach, by injunctions and restraining orders and that such enforcement
shall not be the Company’s or such subsidiary’s exclusive remedy for a breach
but instead shall be in addition to all other rights and remedies available to
the Company or its subsidiaries at law and equity.
(e)    The covenants in this Section 4, and each provision and portion thereof,
are severable and separate, and the unenforceability of any specific covenant
shall not affect the provisions of any other covenant. Moreover, in the event
any arbitrator or court of competent jurisdiction shall determine that the
scope, time or territorial restrictions set forth are unreasonable, then it is
the intention of the parties that such restrictions be enforced to the fullest
extent which the arbitrator or court deems reasonable, and this Agreement shall
thereby be reformed.
5.    Stock Ownership Policy.  On and after April 1, 2019, Employee is expected
to hold a number of shares of Class A common stock, par value $0.01 per share,
of the Company (“Stock”) with an aggregate value equal to two times Employee’s
Base Salary (such value to be determined based on the closing price of a share
of Stock as of December 31 of the prior year (the “Stock Ownership
Requirement”).   The Stock Ownership Requirement shall be measured on April 1 of
each year beginning in 2019. Until the applicable Stock Ownership Requirement is
achieved, Employee is encouraged to retain the net shares obtained through the
Company’s stock incentive plans.   “Net shares” are those shares that remain
after shares are sold or netted to pay the exercise price of stock options (if
applicable) and withholding taxes.  To the extent Employee falls below the Stock
Ownership Requirement after April 1, 2019, Employee will be required to retain
100% of the net shares obtained through the Company’s stock incentive plans
until the Stock Ownership Requirement is met.  In the event of a drop in the
share price of the Stock from the beginning of each fiscal year through the end
of such year commencing with fiscal year 2018 and for each fiscal year
thereafter of more than twenty-five percent (25%), Employee will be entitled to
an additional twelve month period commencing on April 1 of the next year to
comply with the Stock Ownership Requirement.  Failure to satisfy the Stock
Ownership Requirement may impact Employee’s eligibility to receive future cash
and equity incentive compensation awards.  All shares of Stock held by Employee
(including (i) shares purchased on the open market or (ii) shares held
indirectly by Employee (a) under any retirement or deferred compensation plan or
(b) held by a spouse or other immediate family member residing in the same
household or (c) in a trust for the benefit of  Employee or his family (whether
held individually or jointly)) and all shares of Stock underlying awards granted
under the Company’s long term incentive plan and which can be settled in Stock
(whether vested or unvested, exercised or unexercised, or settled or unsettled)
will count towards the Stock Ownership Requirement.  Performance awards held by
Employee will count towards the Stock Ownership Requirement at the target level
of such awards until settled.
6.    Applicable Law; Submission to Jurisdiction. This Agreement shall in all
respects be construed according to the laws of the State of Texas without regard
to its conflict of laws principles that would result in the application of the
laws of another jurisdiction. With respect to any claim or dispute related to or
arising under this Agreement or relating to Employee’s employment or the
termination thereof, the parties hereby consent to the exclusive jurisdiction,
forum and venue of the state and federal courts located in Houston, Texas.
Notwithstanding the foregoing, the Company and its subsidiaries shall be
entitled to enforce their rights under Section 4 in any court of competent
jurisdiction.
7.    Entire Agreement and Amendment. This Agreement, the Long Term Incentive
Plan and the award agreement evidencing any equity compensation awards granted
under the Long Term Incentive Plan contains the entire agreement of the parties
with respect to the matters covered herein; moreover, this Agreement supersedes
all prior and contemporaneous agreements and understandings, oral or written,
between the parties hereto concerning the subject matter hereof. This Agreement
may be amended only by a written instrument executed by both parties hereto.
8.    Waiver of Breach. Any waiver of this Agreement must be executed by the
party to be bound by such waiver. No waiver by either party hereto of a breach
of any provision of this Agreement by the other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party or any similar or dissimilar provision or condition at the same or any
subsequent time. The failure of either party hereto to take any action by reason
of any breach will not deprive such party of the right to take action at any
time while such breach continues.
9.    Assignment. This Agreement is personal to Employee, and neither this
Agreement nor any rights or obligations hereunder shall be assignable or
otherwise transferred by Employee. The Company may assign this Agreement without
Employee’s consent, including to any subsidiary of the Company and to any
successor (whether by merger, purchase or otherwise) to all or substantially all
of the equity, assets or businesses of the Company.
10.    Notices. Notices provided for in this Agreement shall be in writing and
shall be deemed to have been duly received when delivered in person or on the
third business day following deposit in the United States mail, registered or
certified mail, return receipt requested: to the address of the Company’s
principal offices, Attention: General Counsel, if to the Company; and to the
home address of the Employee on file with the Company if to the Employee.
11.    Section 409A. If any provision of this Agreement does not satisfy the
requirements of Section 409A, then such provision shall nevertheless be applied
in a manner consistent with those requirements. Any payments under this
Agreement that may be excluded from Section 409A either as separation pay due to
an involuntary separation from service or as a short-term deferral shall be
excluded from Section 409A to the maximum extent possible. Notwithstanding the
foregoing, the Company makes no representations that the payments and benefits
provided under this Agreement are exempt from, or compliant with, Section 409A
and in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Employee on
account of non-compliance with Section 409A. If any payment or benefit provided
to the Employee in connection with his termination of employment is determined
to constitute "nonqualified deferred compensation" within the meaning of Section
409A and the Employee is determined to be a "specified employee" as defined in
Section 409A(a)(2)(b)(i), then all such payments or benefits shall not be paid
until the first payroll date to occur following the six-month anniversary of the
separation from service date as defined in accordance with Section 409A in a
lump sum, and thereafter, any remaining payments shall be paid without delay in
accordance with their original schedule.




12.    Section 280G.
(a)    Notwithstanding any other provision of this Agreement or any other plan,
arrangement or agreement to the contrary, if any of the payments or benefits
provided or to be provided by the Company or its affiliates to the Employee or
for the Employee's benefit pursuant to the terms of this Agreement or otherwise
("Covered Payments") constitute parachute payments ("Parachute Payments") within
the meaning of Section 280G of the Internal Revenue Code of 1986, as amended
(the "Code") and would, but for this Section 12 be subject to the excise tax
imposed under Section 4999 of the Code (or any successor provision thereto) or
any similar tax imposed by state or local law or any interest or penalties with
respect to such taxes (collectively, the "Excise Tax"), then prior to making the
Covered Payments, a calculation shall be made comparing (i) the Net Benefit (as
defined below) to the Employee of the Covered Payments after payment of the
Excise Tax to (ii) the Net Benefit to the Employee if the Covered Payments are
limited to the extent necessary to avoid being subject to the Excise Tax. Only
if the amount calculated under (i) above is less than the amount under (ii)
above will the Covered Payments be reduced to the minimum extent necessary to
ensure that no portion of the Covered Payments is subject to the Excise Tax
(that amount, the "Reduced Amount"). "Net Benefit" shall mean the present value
of the Covered Payments net of all federal, state, local, foreign income,
employment and excise taxes.
(b)    Any such reduction shall be made in accordance with Section 409A of the
Code and the following: the Covered Payments shall be reduced in a manner that
maximizes the Employee's economic position. In applying this principle, the
reduction shall be made in a manner consistent with the requirements of Section
409A of the Code, and where two economically equivalent amounts are subject to
reduction but payable at different times, such amounts shall be reduced on a pro
rata basis but not below zero.
(c)    Any determination required under this Section 12 shall be made in writing
in good faith by the accounting firm that was the Company's independent auditor
immediately before the change in control (the "Accountants"), which shall
provide detailed supporting calculations to the Company and the Employee as
requested by the Company or the Employee. The Company and the Employee shall
provide the Accountants with such information and documents as the Accountants
may reasonably request in order to make a determination under this Section 12.
For purposes of making the calculations and determinations required by this
Section 12, the Accountants may rely on reasonable, good faith assumptions and
approximations concerning the application of Section 280G and Section 4999 of
the Code. The Accountants' determinations shall be final and binding on the
Company and the Employee. The Company shall be responsible for all fees and
expenses incurred by the Accountants in connection with the calculations
required by this Section 12.
(d)    It is possible that after the determinations and selections made pursuant
to this Section 12 the Employee will receive Covered Payments that are in the
aggregate more than the amount otherwise provided under this Section 12
("Overpayment") or less than the amount otherwise provided under this Section 12
("Underpayment").
(i)    In the event that: (A) the Accountants determine, based upon the
assertion of a deficiency by the Internal Revenue Service against either the
Company or the Employee which the Accountants believe has a high probability of
success, that an Overpayment has been made or (B) it is established pursuant to
a final determination of a court or an Internal Revenue Service proceeding that
has been finally and conclusively resolved that an Overpayment has been made,
then the Employee shall pay any such Overpayment to the Company together with
interest at the applicable federal rate (as defined in Section 7872(f)(2)(A) of
the Code) from the date of the Employee's receipt of the Overpayment until the
date of repayment.
(ii)     In the event that: (A) the Accountants, based upon controlling
precedent or substantial authority, determine that an Underpayment has occurred
or (B) a court of competent jurisdiction determines that an Underpayment has
occurred, any such Underpayment will be paid promptly by the Company to or for
the benefit of the Employee together with interest at the applicable federal
rate (as defined in Section 7872(f)(2)(A) of the Code) from the date the amount
would have otherwise been paid to the Employee until the payment date.
13.    Effect of Termination. The provisions of Sections 2(e), 2(f), 3, 4, 6 and
11 and those provisions necessary to interpret and enforce them, shall survive
any termination of this Agreement and any termination of the employment
relationship between Employee and the Company.
14.    Third-Party Beneficiaries. Each subsidiary of the Company that is not a
signatory to this Agreement is an intended, third-party beneficiary of
Employee’s obligations under Sections 3 and 4 above and shall be entitled to
enforce such obligations as if a party hereto.
15.    Severability. If an arbitrator or court of competent jurisdiction
determines that any provision of this Agreement is invalid or unenforceable,
then the invalidity or unenforceability of that provision shall not affect the
validity or enforceability of any other provision of this Agreement and all
other provisions shall remain in full force and effect.








/s/ Jason Garrett    
Employee Name: Jason Garrett




SPARK ENERGY, INC.




By: /s/ Nathan Kroeker    
Name: Nathan Kroeker    
Title: President and Chief Executive Officer    






EXHIBIT A TO EMPLOYMENT AGREEMENT
OF JASON GARRETT


Title: Executive Vice President, Spark Retail


Duties: Those normally incidental to the title identified above, as well as such
additional duties as may be assigned to Employee by the Board from time to time.


Term: The term of this Agreement shall be for the period beginning on the date
of the Agreement and ending on December 31, 2019. On January 1, 2020 and on each
subsequent anniversary thereafter, this Agreement shall automatically renew and
extend for a period of 12 months unless written notice of non-renewal is
delivered from either party to the other not less than 30 days prior to the
expiration of the then-existing Term. The Term shall include the initial term
and any renewal periods. The Term shall end effective as of the date of
termination of Employee’s employment for any reason.
Base Salary: Annual base salary of $300,000.00 (less applicable taxes and
withholdings) as adjusted from time to time by the Company (the “Base Salary”)
payable in conformity with the Company’s customary payroll practices for
similarly situated employees as may exist from time to time, but no less
frequently than monthly.


Bonus: Employee shall be eligible to participate in such annual bonus plan as
may be established by the Company in its discretion from time to time and in
which other similarly situated Company employees are eligible to participate,
subject to the terms and conditions of the applicable plan in effect from time
to time. The Company shall not, however, be obligated to institute, maintain, or
refrain from changing, amending, or discontinuing, any bonus plan, so long as
such changes are similarly applicable to similarly situated Company employees
generally. Except to the extent specifically provided for in Section 2(e)(i) or
2(f), any bonus shall not be payable unless Employee remains continuously
employed within the Company to the date on which such bonus is paid.
Equity Based Compensation: Employee will be eligible to receive equity based
compensation awards pursuant to, and subject to the terms of, an equity
compensation plan adopted by the Company, as such plan may be amended by the
Company from time to time (the “Long Term Incentive Plan”). Such awards will be
in an amount determined by the Company and subject to the terms and conditions
established by the Board or a committee thereof.


Benefits: Employee shall be eligible to participate in the same benefit plans
and programs in which other similarly situated Company employees are eligible to
participate, subject to the terms and conditions of the applicable plans and
programs in effect from time to time. The Company shall not be obligated to
institute, maintain, or refrain from changing, amending, or discontinuing, any
such plan or policy, so long as such changes are similarly applicable to
similarly situated Company employees.
Indemnity and D&O Insurance: The Company will indemnify and hold Employee
harmless for all acts and omissions occurring during his employment to the
maximum extent provided under the Company’s certificate of incorporation,
by-laws and applicable law (as each may be amended from time to time). During
the Term, the Company will purchase and maintain, at its own expense, directors’
and officers’ liability insurance providing coverage for Employee in the same
amount as for similarly situated executives of the Company.


EXHIBIT B
TO EMPLOYMENT AGREEMENT OF JASON GARRETT
DEFINITIONS


“Business” means the products or services offered, marketed, or sold, or with
respect to which there are active plans to offer, market or sell, by the Company
or its subsidiaries during the period in which Employee is employed by the
Company or any of its subsidiaries and for which Employee has material
responsibility or about which Employee obtains Confidential Information, which
such products and services include, without limitation, the business of
supplying electricity and natural gas to homes and businesses.
“Business Opportunity” means any commercial, investment or other business
opportunity relating to the Business.
“Cause” means:
(i)    Employee’s material breach of this Agreement, or any other material
obligation owed to the Company or any of its subsidiaries; provided that, if the
Company determines that any such breach is capable of cure by Employee, written
notice of such breach must be delivered to Employee and Employee must be given a
period of 15 days following delivery of such notice to cure the breach;
(ii)    the commission of an act of gross negligence, willful misconduct, breach
of fiduciary duty, fraud, theft or embezzlement on the part of Employee, which
such act has an adverse effect on the Company or any of its subsidiaries or can
reasonably be expected to have an adverse effect on the Company or any of its
subsidiaries;
(iii)    the conviction or indictment of Employee, or a plea of nolo contendere
by Employee, to any felony or any crime involving moral turpitude;
(iv)    Employee’s willful failure or refusal to perform Employee’s obligations
pursuant to this Agreement or willful failure or refusal to follow the lawful
instructions of the Board; provided that, if the Company determines that any
such failure is capable of cure by Employee, written notice of such failure must
delivered to Employee and Employee must be given a period of 15 days following
delivery of such notice to cure the failure; or
(v)    any conduct by Employee which is materially injurious (monetarily or
otherwise) to the Company or any of its subsidiaries.
“CIC RSU” means a restricted stock unit issued to Employee under the Long Term
Incentive Plan that vests upon a Change in Control. Employee has been initially
awarded CIC RSUs pursuant to a CIC RSU award agreement dated as of the date of
this Agreement.
“Change in Control” means the occurrence of one of the following events
(i)    The consummation of an agreement to acquire or a tender offer for
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act): (X) by any Person, of 50% or more of the combined voting power of
the then outstanding voting securities of the Company entitled to vote generally
in the election of directors (the “Outstanding Company Voting Securities”), or
(Y) by any Person (including the Company or its affiliates) of 90% or more of
the then total outstanding shares of Class A Common Stock of the Company;
provided, however, that for purposes of this subsection (i), the following
acquisitions shall not constitute a Change in Control: (A) any acquisition
directly from the Company, or (B) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company;
(ii)    Individuals who constitute the Incumbent Board cease for any reason to
constitute at least a majority of the Board;
(iii)    Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company or an
acquisition of assets of another entity (a “Business Combination”), in each
case, unless, following such Business Combination, (A) the Outstanding Company
Voting Securities immediately prior to such Business Combination represent or
are converted into or exchanged for securities that represent or are convertible
into more than 50% of, respectively, the then outstanding shares of common stock
or common equity interests and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors or
other governing body, as the case may be, of the entity resulting from such
Business Combination (including, without limitation, an entity that as a result
of such transaction owns the Company, or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries), (B) no
Person (excluding any employee benefit plan (or related trust) of the Company or
the entity resulting from such Business Combination) beneficially owns, directly
or indirectly, 20% or more of, respectively, the then outstanding shares of
common stock or common equity interests of the entity resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors or other
governing body of such entity, except to the extent that such ownership results
solely from ownership of the Company that existed prior to the Business
Combination, and (C) at least a majority of the members of the board of
directors or similar governing body of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination;
(iv)    Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company;
(v)    a public offering or series of public offerings by Retailco, LLC and its
affiliates, as a selling shareholder group, in which their total interest drops
below 10 million of the total Outstanding Company Voting Securities;
(vi)    a disposition by Retailco, LLC and its affiliates in which their total
interest drops below 10 million of the total Outstanding Company Voting
Securities; or
(vii)    Any other business combination, liquidation event of Retailco, LLC and
its affiliates or restructuring of the Company which the Compensation Committee
deems in its discretion to achieve the principles of a Change in Control
notwithstanding that such transaction does not fall with the foregoing list;
provided for any transaction in which a member of the Compensation Committee
shall have a financial interest (other than ownership of equity awards under the
Long Term Incentive Plan and common stock constituting less than 1% of the total
outstanding shares), such member shall not participate or vote in this
determination.
“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985.
“Confidential Information” means: all non-public information, designs, ideas,
concepts, improvements, product developments, discoveries and inventions,
whether patentable or not, that are conceived, made, developed or acquired by or
disclosed to Employee, individually or in conjunction with others, during or
prior to the Term that relate to the Company’s or its subsidiaries businesses or
properties, products or services (including all such information relating to
hedging strategies and current, prospective and historic customer segmentation
analysis, corporate opportunities, business plans, strategies for developing
business and market share, research, financial and sales data, pricing terms,
evaluations, opinions, interpretations, acquisition prospects, customer
requirements, the identity of key contacts within customers’ organizations or
within the organization of acquisition prospects, or marketing and merchandising
techniques, prospective names and marks). All documents, videotapes, written
presentations, brochures, drawings, memoranda, notes, records, files,
correspondence, manuals, models, specifications, computer programs, e-mail,
voice mail, electronic databases, maps, drawings, architectural renditions,
models and all other writings or materials of any type including or embodying
any Confidential Information shall be deemed Confidential Information and be
subject to the same restrictions on disclosure applicable to Confidential
Information pursuant to this Agreement. For purposes of this Agreement,
Confidential Information shall not include any information that (i) is or
becomes generally available to the public other than as a result of a disclosure
or wrongful act of Employee; (ii) was available to Employee on a
non-confidential basis before its disclosure by the Company; or (iii) becomes
available to Employee on a non-confidential basis from a source other than the
Company, provided that such source is not bound by a confidentiality agreement
with the Company or any of its subsidiaries.
“Covered Vendor or Supplier” means any individual, corporation, partnership,
limited liability company, association, trust, unincorporated organization, or
other entity who is or was: (A) a vendor or supplier of the Company or any of
its subsidiaries at any time during the last 12 months of Employee’s employment
with the Company or any of its subsidiaries; or (B) a prospective vendor or
supplier of the Company or any of its subsidiaries about which Employee had
confidential information or with which Employee had contact in Employee’s
capacity as a representative of the Company or any of its subsidiaries.
“Covered Employee or Agent” means any individual, corporation, partnership,
limited liability company, association, trust, unincorporated organization, or
other person or entity who is or was an employee, director, officer, contractor,
consultant, or vendor of the Company or any of its subsidiaries at any time
during the Term and for a period of twelve months after termination of
Employee’s employment.
“Disability” shall exist if Employee is unable to perform the essential
functions of Employee’s position, with reasonable accommodation, due to an
illness or physical or mental impairment or other incapacity that continues, or
can reasonably be expected to continue, for a period in excess of 90 days,
whether or not consecutive. The determination of whether Employee has incurred a
Disability will be made in good faith by the Board.
“Good Reason” means:
(i)    the material diminution of Employee’s Base Salary;
(ii)    the material diminution in Employee’s title, duties, authority or
responsibilities at the Company;
(iii)    the relocation of the Company’s corporate offices at which Employee is
required to perform services by more than fifty (50) miles from its location as
of the date of this Agreement; or
(iv)    a material breach by the Company of any other material obligation under
this Agreement or any other written agreement between Employee and the Company.
“Incumbent Board” means the portion of the Board constituted of the individuals
who are members of the Board as of the effective date of this Agreement and any
other individual who becomes a director of the Company after the effective date
of this Agreement and whose election or appointment by the Board or nomination
for election by the Company’s stockholders was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board, but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Incumbent Board.
“Market Area” means that geographic area in the United States of America in
which the Company or any of its subsidiaries (A) engages in business, (B) sells
or markets to, or obtains products or services from, Covered Customers or
Suppliers, (C) has Covered Employees or Agents located, or (D) contemplates
doing any of the foregoing, which such area includes Texas, Connecticut,
Illinois, Maryland, Massachusetts, Maine, New Hampshire, New Jersey, New York,
Pennsylvania, Arizona, California, Colorado, Florida, Indiana, Michigan, Nevada,
Delaware, the District of Columbia and Ohio.
“Person” means any person or entity of any nature whatsoever, specifically
including an individual, a firm, a company, a corporation, a partnership, a
limited liability company, a trust or other entity; a Person, together with that
Person’s affiliates and associates (as those terms are defined in Rule 12b-2
under the Exchange Act, provided that “registrant” as used in Rule 12b-2 shall
mean the Company), and any Persons acting as a partnership, limited partnership,
joint venture, association, syndicate or other group (whether or not formally
organized), or otherwise acting jointly or in concert or in a coordinated or
consciously parallel manner (whether or not pursuant to any express agreement),
for the purpose of acquiring, holding, voting or disposing of securities of the
Company with such Person, shall be deemed a single “Person.”
“Prohibited Activity” means:
(a)    to engage in or participate within the Market Area in competition with
the Company or any of its subsidiaries in any aspect of the Business, including
directly or indirectly owning, managing, operating, joining, becoming an
employee or consultant of, or loaning money to or selling or leasing equipment
or real estate to or otherwise being affiliated with any person or entity
engaged in, or planning to engage in, the Business in competition, or
anticipated competition, in the Market Area, with the Company or any of its
subsidiaries;
(b)    to appropriate any Business Opportunity of, or relating to, the Company
or any of its subsidiaries located in the Market Area;
(c)    to solicit, canvass, approach, entice or induce any Covered Customer or
Supplier to cease, fail to establish, or lessen such Covered Customer or
Supplier’s business with the Company or any of its subsidiaries; or
(d)    to solicit, canvass, approach, entice or induce any Covered Employee or
Agent to alter, lessen or terminate his, her or its employment, engagement or
relationship with the Company or any of its subsidiaries.




1

